Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority for the claimed invention is recognized as 1/26/2018.

Information Disclosure Statement
The IDS filed on 5/27/2020, 09/01/2021, and 03/17/2022 have been considered. 

Claim Objections
Claim 13 is objected to because of the following minor informality:  The claim refers to a “information regarding a size of the processing target area in which the processing is performed at the lower limit of the target accuracy.” – Examiner assumes this limitation is intended to read, “information regarding a size of the processing target area in which the processing is performed at or below the lower limit of the target accuracy.” – If this is not a correction aligned with applicant intent, Examiner requests clarification of the claim limitations in an alternative manner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “obtaining unit”, “specifying unit”, “computation unit”,  as it appears in Claim 8 and in subsequent dependent claims. Another such limitation is the “generation unit” of Claim 13. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The corresponding structure for all of the aforementioned units was found on Page 3, Paragraph [0015] of the specification as, “Server apparatus 20 is an example of an information processing apparatus according to the present invention” – as well as the depiction in Figure 5, – wherein each of the obtaining unit, specifying unit, the computation unit, and the generation unit are regarded as generic computer technology within a computer, a server.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	All three of the aforementioned claims present method limitations on an apparatus claim. In Claim 9, the “processing is performed” (rather than one of the computer units being configured to perform processing) and the “specifying unit specifies an altitude” (rather than wherein the specifying unit is configured to specify an altitude), in Claim 10, “the computation unit changes a size” (rather than the computation unit is configured to change a size),  in Claim 11, “the computation unit changes the size” (rather than the computation unit is configured to change the size), in Claim 12, “the computation unit corrects the accuracy”  (rather than the computation unit is configured to correct an accuracy” and in Claim 14, “the computation unit compares” (rather than, the computation unit is configured to compare). Because the claims cover multiple statutory categories, it is unclear when the patent claim limitations would be infringed. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 14 rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 refers to changing a size of the effective range, however, it is unclear if this is a further limitation on the condition to do such as described in antecedent Claim 10, or if this the introduction of a new condition that changes the size of the effective range. Claim 14 refers to “an upper limit of accuracy obtained by performing calibration on the processing” – however, it is unclear what this accuracy parameter is referring too. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 8,
	Step 1:
	Claim 8 describes an “information processing apparatus” and thus falls under the statutory category of an apparatus. 
	Step 2(a), Prong I:
	Independent Claim 8 includes limitations that recite an abstract idea (bolded below):
Claim 8 Recites:
An information processing apparatus comprising:
 an obtaining unit configured to obtain a maximum flight time of an aircraft; 
a specifying unit configured to specify a flight condition applied when the aircraft performs processing on a processing target area over the obtained maximum flight time;
and a computation unit configured to compute accuracy of a result of the processing performed by the aircraft flying under the specified flight condition.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, the determinations and analysis made upon data, as well as the application of negative impact, can simply be performed mentally.
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are, in terms of components, an information processing apparatus, an obtaining unit, a specifying unit, and a computation unit. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is an information processing apparatus, an obtaining unit, a specifying unit, and a computation unit.  These limitations merely apply the mental processes of Claim 8 via generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited at such a high level of generality that they do not outline anything beyond basic technology that are commonly used in vehicle control methods. The claim is ineligible.

Regarding Claims 9-14,
	The claims that depend on Claim 8 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims, when analyzed
individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. The only additional element introduced is a generation unit, however this additional element constitutes generic computer technology. These limitations merely act to further limit the abstract idea, and are themselves conventional technology being used in a predictable manner, and thus not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 13, are rejected as obvious over Kim (US 20160132057 A1) in view of as Iwakura (US 20180262674 A1), herein after respectively referred to simply as Kim and Iwakura.
Regarding Claim 8, 
An information processing apparatus comprising: (Paragraph [0019], “The present invention relates to a method for constructing air-observed terrain data”
a specifying unit 40 to specify a flight condition applied when the aircraft performs processing on a target area (Paragraph [0031], “The flight altitude H is appropriately determined according to required resolution with respect to the ground image.” As followed by Paragraph [0032], “In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set” wherein both together show the flight control unit constitutes a specifying unit and specifies a flight condition by setting the altitude that the drone operation must be performed at. 
a computation unit configured to compute accuracy of a result of the processing performed by the aircraft flying under the specified flight condition (Paragraph [0042], “When the rotary wing structure 1 is returned to the ground, the plurality of ground images stored in the storage unit 23 are collected and then stored in the computer in which a software for constructing the terrain data is installed.” And Paragraph [0044], “In this step, when the ground images obtained by the aerial photographing and image storing step S300 are inspected to check whether the obtained ground images are abnormal, and the obtained ground images are normal, the ground images are analyzed, synthesized and controlled through an image processing process using the software for constructing the terrain data.” – wherein in the determination of abnormality constitutes a computation of result accuracy, and wherein the ground computer associated with storage unit 23 constitutes a computation unit.)
However, Kim does not disclose the following limitations,
an obtaining unit 58 configured to obtain a maximum flight time of an aircraft
a specifying unit to specify a flight condition applied when the aircraft performs processing on a target area over the obtained maximum flight time
However, this is taught by Iwakura, which discloses a simulation unit that calculates flight parameters before a flight is to occur, including a maximum estimated flight time, and wherein the flight condition constitutes the whole of the flight plan to be carried out by the air vehicle (Paragraph [0036], “ Simulator 58 is configured to check the image capturing scenario created by scenario creator 56 by performing a simulation of the image capturing scenario before performing the image capturing scenario in the air vehicle. Simulator 58 is configured to present, to the operator, presence/absence of an obstacle on the flight route, a flight time estimate value, and a battery remaining amount estimate value after the flight of the air vehicle on the flight route.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim so as to specify a flight condition with respect to maximum flight time as taught by Iwakura, as doing so allows an operator to avoid the unintentional shutdown of a UAV sent on a programmed route (Paragraph [0054], “Accordingly, it is possible to avoid the image capturing from being aborted due to the battery being run out by capturing too many images or by the flight distance being too long, for example.”)

Regarding Claim 13,
The combination of Kim and Iwakura, as shown above, discloses all of the limitations of Claim 8. Kim further discloses the following limitations,
A generation unit configured to generate, if the accuracy is computed by the computation unit is lower than a lower limit of target accuracy set as a target, (Paragraph [0006], “an image verifying and synthesizing step of constructing the terrain data in a computer of the control center using the ground images stored in the storage unit.”, wherein the computer of the control center connected with the storage unit constitutes a generation unit configured to generate data, and Paragraph [0044], “In this step, when the ground images obtained by the aerial photographing and image storing step S300 are inspected to check whether the obtained ground images are abnormal, and the obtained ground images are normal, the ground images are analyzed, synthesized and controlled through an image processing process using the software for constructing the terrain data.” and Paragraph [0045], “Due to vibration or the like of the rotary wing structure 1, the obtained ground images may include a defective image which may not be used. The defective image is administrated by a defective image photographing information administrating step S600.” Wherein the detection if an image is normal or defective, based on camera issues like excess vibration, constitutes a determination of accuracy for the image against some predetermined target)
information regarding a size of the processing target area in which the processing is performed at the lower limit of the target accuracy. (Paragraph [0046], “Here, in the defective image photographing information administrating step S600, the ground image including the defective image is stored along with the flight information. Therefore, in an image rephotographing and storing step S610, the rotary wing structure 1 flies again based on the stored information so as to be located at the same photographing location S, and then the image verifying and synthesizing step S500 is performed again so as to complete a construction of the terrain data.” wherein the total storage of defective images, alongside the totality of locations to be revisited, constitutes information regarding a size of the processing target area where processing was below target accuracy.)

Claim 9 is rejected as obvious over the combination of Kim and Iwakura, further in view of Yun (KR 20180000767 A) herein after respectively referred to simply as Yun.

Regarding Claim 9,
The combination of Kim and Iwakura, as shown above, discloses all of the limitations of Claim 8. Kim further discloses the following limitations,
wherein the processing is performed based on an image of the ground captured by the aircraft, (Paragraph [0022], “Additionally, the flight description engine 110 can analyze the obtained imagery and locate physical features that are known to generally be safe locations for take-off and landing” wherein analyzing images of the ground for features means that processing is performed based images.)
However, the combination as disclosed does not disclose the following limitation, 
and the specifying unit specifies an altitude of the aircraft as the flight condition based on a size of the processing target area 
However, Yun describes operating software that set an altitude parameter based on the size of the processing target area (Page 10, Paragraph 2, “With the altitude setting, the image quality and range can be acquired with aerial images vary depending on the altitude of the unmanned aerial vehicle. In general, the higher the altitude … a relatively small number of pictures can cover a large area. On the other hand, if the altitude is low, … more time and number of pictures are needed when selecting a survey area of the same area”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to specify flight plane altitude based on processing area as taught by Yun, as it is well understood that a higher altitude means the field of view of a camera captures a larger area, and thus, larger areas can be captured with higher altitudes. The inclusion of this feature in the combination further yields predictable results. 

Claims 10, 11, and 12 are rejected as obvious over the combination of Kim, Iwakura and Yun, further in view of Shriver (US 20160239709 A1),  herein after respectively referred to simply as Shriver.

Regarding Claim 10,
The combination of Kim and Iwakura, as shown above, discloses all of the limitations of Claim 8. However, the combination as disclosed does not include the following limitation, 
Wherein the computation unit changes a size of an effective range in an image captured by the aircraft according to a condition
However, this is disclosed by Shriver, which discloses how the effective range of an image can be changed by masking the data, which is done with respect to cloud cover, wherein the masking of clouds or reduction of image quality reduces the effective range captured in an image. (Paragraph [0029], “The image quality metric can be used in determining whether to include or exclude the image from a pool of viable images to be used in evaluating geographic region” – shows the image quality metric is an accuracy that can exclude images from an effective range. Paragraph [0030] “However, cloud coverage and the image quality metric can have any suitable relationship. In one variation, cloud coverage can be measured as a percentage of the image covered in clouds. For example, a probabilistic model can be employed for an image to generate masks for portions of the image, where the masks indicate an obscured geographic sub-region (e.g., obscured by clouds)” – wherein the masking is another manner in which the size of an effective range is reduced)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to change the size of an effective range according to a condition, as taught by Shriver, as doing so allows one to define where image data is or is not suitable (Paragraph [0029], “As shown in FIG. 5, receiving an image S110 can include generating an image quality metric for the image S115, which functions to calculate a metric measuring a suitability of the image for use in evaluating performance of a geographic region.”)

Regarding Claim 11,
The combination, as shown above, discloses all the limitations of Claim 10. Shriver further already discloses the following limitations,
Wherein the computation unit changes the size according to a light amount at the time of image capturing or image capturing timing. (Paragraph [0030] “However, cloud coverage and the image quality metric can have any suitable relationship. In one variation, cloud coverage can be measured as a percentage of the image covered in clouds. For example, a probabilistic model can be employed for an image to generate masks for portions of the image, where the masks indicate an obscured geographic sub-region (e.g., obscured by clouds)”  Under the broadest reasonable interpretation, this in itself constitutes a determination based on light amount, as Shriver makes use of pixel data in imaging, and pixels are commonly defined by brightness values in three color channels, which is how a cloud is distinguished from other areas of a captured image. And thus, images are included and excluded on the basis of a light amount, either by masking as above, or in failing to meet a metric, per Paragraph [0029], “The image quality metric can be used in determining whether to include or exclude the image from a pool of viable images to be used in evaluating geographic region” In either scenario, this accords to a light amount.)
 


Regarding Claim 12,
The combination of Kim, Iwakura, and Yun, as shown above, already discloses all the limitations of Claim 9. However, the combination does not disclose the following limitation,
Wherein the computation unit corrects the accuracy according to a light amount at the time of image capturing or an image capturing timing.
However, this is taught by Shriver, which discloses an accuracy correction based on light amount, (Paragraph [0029], “The image quality metric can be used in determining whether to include or exclude the image from a pool of viable images to be used in evaluating geographic region” – shows the image quality metric is an accuracy. And Paragraph [0030] ”Generating the image quality metric can include generating the image quality metric based on an amount of cloud coverage present in the image. Cloud coverage and the image quality metric preferably have a negative correlation, such that an increased amount of cloud coverage results in a decreased image quality metric value” ) shows that the accuracy depends on a light amount in the image itself. Under the broadest reasonable interpretation, this constitutes a determination based on light amount, as Shriver makes use of pixel data in imaging, and pixels are commonly defined by brightness values in three color channels, which is how a cloud is distinguished from other areas of a captured image. )
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as correct an accuracy, as taught by Shriver, as doing so allows one to ensure the data is or is not suitable (Paragraph [0029], “As shown in FIG. 5, receiving an image S110 can include generating an image quality metric for the image S115, which functions to calculate a metric measuring a suitability of the image for use in evaluating performance of a geographic region.”)

Claims 14 is rejected as obvious over the combination of Kim and Iwakura further in view of Aoki, (US 20130250065 A1) herein after respectively referred to simply as Aoki.

Regarding Claim 14,
The combination of Kim and Iwakura, as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation, 
The computation unit compares an upper limit of accuracy obtained by performing calibration on the processing with the target accuracy set as a target, and generates information corresponding to the comparison result 
However, this is disclosed by Aoki, which discloses a means for calibrating a sensor and the comparing that to a target, which then produces a comparison result (Paragraph [0041], “The parallax image generation processor 22 generates pre-correction parallax images from the stereo image (reference image and comparison image) input from the camera controller 21, which plays a major role as the range-finding function.” And Paragraph [0042], “The parallax correction value calculation processor 23, serving as an estimation unit, has a function of a region parallax correction value calculation processor 23 a to calculate the correction value of parallax by the regions. Then, using the reference image input from the camera controller 21 and the pre-correction parallax image input from the parallax image generation processor 22, the parallax correction value calculation processor 23 calculates the correction value of the parallax for each of X-coordinate.” Wherein the image generation processor and the calculation processor stand in for the computation unit, and wherein the reference image constitutes an upper limit of accuracy, and the correction value constitutes information corresponding to a comparison result.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with calibration and comparison with calibration as taught by Aoki, as calibrating sensors is a well understood and conventional process, and the use of calibration data in this manner yields predictable results. Further, it is generally considered effective for range-finding, which is part of the general processing of a UAV over a field, (Paragraph [0041, “Furthermore, it is desirable that, immediately after the image data is input, the camera controller 21 corrects the image (other than correcting the parallax offset) using processes that are generally considered effective for stereoscopic range-finding, such as correction of optical distortion, correction of image rotation, etc., if needed.”)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (WO 2016130994 A1) discloses a system that determines a flight plan based on the battery charge (Claim 24). Douady-Pleven (US 9639935 B1) discloses a calibration system (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        

/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666